
	

114 HR 3123 IH: Tax Credit Accountability Act of 2015
U.S. House of Representatives
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3123
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2015
			Mr. Collins of Georgia (for himself, Mr. Farenthold, and Mr. Carter of Georgia) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prohibit aliens in an unlawful immigration status
			 from claiming the earned income tax credit.
	
	
 1.Short titleThis Act may be cited as the Tax Credit Accountability Act of 2015. 2.Disallowing earned income tax credit for aliens in unlawful immigration status (a)In generalSection 32(c)(1) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (G)Exception for aliens in unlawful immigration statusThe term eligible individual does not include any alien individual who, at any point during the taxable year, is in an unlawful immigration status.
					.
 (b)Effective dateThe amendment made by this section shall apply to— (1)any return of tax which is filed after the date of the enactment of this Act, and
 (2)any amendment or supplement (to any return of tax) which is filed after such date (without regard to the date on which the return of tax is filed).
				
